TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              ON MOTION FOR REHEARING



                                     NO. 03-20-00167-CV


                                 Julio Cesar Santos, Appellant

                                                v.

                                 Jesse Lynn Santos, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-19-007892, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               On August 19, 2020, this Court dismissed this appeal for want of prosecution, and

on August 31, 2020, this Court received appellant’s motion for extension of time to file pro se

brief. Appellant, an inmate, provided reasons for the delay in filing his brief, including that he

was moved to a different unit in the Texas Department of Criminal Justice, delaying his mail,

and the coronavirus pandemic “lock-downs.” On September 24, 2020, the Clerk of this Court

notified the parties that this Court had construed appellant’s motion as a motion for rehearing

and requested a response from appellee by October 5, 2020. To date, appellee has not filed

a response.
               We grant appellant’s motion for rehearing, withdraw our opinion and judgment

dated August 19, 2020, reinstate this appeal, and direct the clerk of this Court to provide a copy

of the clerk’s record to appellant with the notice of this order. Further, appellant’s deadline for

filing his brief is on or before 60 days from the date of this order.

               It is ordered on October 14, 2020.



Before Justices Goodwin, Triana, and Smith




                                                  2